Citation Nr: 1243410	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides or ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to December 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2006, the Veteran filed a claim for service connection for diabetes mellitus as due to herbicide exposure, a heart condition, and a stroke, among other disabilities.  The claim was denied in a rating decision of June 2006.  In August 2006, he filed a notice of disagreement.  In June 2007, he filed a claim for non-service connected pension which was denied in September 2007.  He filed a notice of disagreement with that decision in September 2007.  A statement of the case regarding the pension issue was issued in February 2008.  A statement of the case regarding the issues of entitlement to service connection for diabetes mellitus as due to herbicide exposure, a stroke and a heart condition, was issued in June 2009.  In VA Forms 9, Appeal to the Board of Veterans' Appeals, of February 2008 and July 2009, the Veteran checked the box which stated he had read the statement of the case and any supplemental statement of the case he had received, and he was appealing only these issues.  He then provided an argument explaining how he was exposed to herbicides in service.  

The only disability the Veteran has claimed as due to exposure to herbicides in service is diabetes mellitus.  His claims of entitlement to a stroke, a heart condition, and entitlement to non-service connected pension are not based on exposure to herbicides.  He is not shown to have ischemic heart disease.  Therefore, the Board concludes that the Veteran has appealed only the issue of entitlement to diabetes mellitus to include as due to exposure to herbicides.  The Veteran has not filed a proper appeal regarding the issues of entitlement to non-service connected pension, service connection for a stroke and a heart condition and as such, these issues are not on appeal.   

There are no records in virtual VA that are pertinent to this claim.
FINDINGS OF FACT

1.  The Veteran was not shown to have been exposed to herbicides or to radiation.

2.  Diabetes was not shown to be present during active military service or within one year of service.  Diabetes is not a disease attributed to radiation exposure by law.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id. at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id. at 486. 

In this case, the Veteran was sent a letter in May 2006 which predated the rating decision and explained the types of evidence that VA would obtain on behalf of the Veteran and the types of evidence VA could request on his behalf.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records from the Veteran's period of active service, VA treatment records, private treatment records, and written statements submitted on behalf of the Veteran. 

The Veteran was not afforded a VA examination in this case.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination because the record does not contain any competent and credible evidence that the Veteran's diabetes may be associated with his military service.  

Legal Criteria and Analysis

The Veteran contends that his diabetes was incurred in service, specifically as due to exposure to herbicides.  VA treatment records show that the Veteran is currently diagnosed with diabetes.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including diabetes, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases include diabetes.  38 C.F.R. § 3.309(e). 

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442 -41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's service treatment records do not show that he was diagnosed with diabetes while he was in service from September 1960 to December 1963.  At the time of the Veteran's separation physical examination from his period of active service in December 1963 his urine was negative for sugar or albumin. 

The service department indicated that the Veteran did not have any service in Vietnam, and a request of information of May 2006 states that there is no conclusive evidence the Veteran was in-country in Vietnam.  Moreover, the Veteran does not contend that he went to Vietnam.  Rather, he contends that he was exposed to herbicides while serving on board the USS Iwo Jima off shore of Vietnam.  He argues that the helicopters returning from Vietnam, the water from Vietnam that washed off to sea, and the rain water blown by the wind, all carried herbicides from Vietnam to which he was exposed.  However, as noted above, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas, supra.  As such, exposure to herbicides is not conceded.  Moreover, there is no evidence that there is any recognized herbicide exposure in instances described in this claim.  Thus, verification of herbicide exposure is not shown.

Private and VA treatment records show diagnosis of and treatment for diabetes.  A July 1999 treatment records notes that the Veteran appears to have diabetes mellitus, type II.  Records of February 2000, note a diagnosis of diabetes.  A March 2002 letter from the Veteran's private physician, he states that the Veteran has had known diabetes for about three years.  Therefore, the records indicate that the Veteran was diagnosed with diabetes mellitus, type II in 1999.  

The evidence does not show that the Veteran's diabetes was present in service or within one year of service.  The Veteran's December 1963 discharge physical indicated that there was no sugar or albumin in his urine.  His private treatment records date his diabetes to around 1999, which is 36 years after separation from service and more than one year after his service ended in December 1963.  Therefore, service connection for diabetes mellitus cannot be established on a presumptive basis.  

The Veteran has further argued that his diabetes is due to exposure to radiation in service.  In this regard, the Board notes that service connection attributable to radiation exposure during service can be accomplished in three, different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of diseases, which will be presumptively service connected for radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, under 38 C.F.R. § 3.311(b), it includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The regulation states that, if the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Diabetes mellitus is not one of the presumptive disabilities resulting from exposure to radiation.  Additionally, there is no evidence the Veteran participated in a defined "radiation-risk activity;" therefore, he is not eligible for presumptive service connection for diabetes mellitus.  Moreover, the record is completely devoid of any evidence of exposure to radiation.  Indeed, the RO requested all information and service personnel records regarding any exposure to radiation and the records were completely silent for exposure to radiation.  Therefore, service connection for diabetes mellitus as due to exposure to radiation is not established.    

The Board recognizes the Veteran's sincere belief that his diabetes has developed as a result of his active service.  However, he is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of any evidence of continuity of symptomatology or competent medical evidence of a relationship, his claim must be denied. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II as due to exposure to herbicides or radiation is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


